                         Case 1-19-42003-cec                              Doc 2       Filed 04/03/19         Entered 04/03/19 15:07:05

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 -----------------------------------------------------X                                                              CHAPTER 13
 IN RE:                                                                                                              CASE NO.:
 Gladys Cantave
                      DEBTOR(S).
 -----------------------------------------------------X

                                                                               CHAPTER 13 PLAN
                            Check this box if this is an amended plan. List below the sections of the plan which have been changed:



PART 1: NOTICES

To Debtors: This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not indicate that the
option is appropriate in your circumstance or that it is permissible in your judicial district. Plans that do not comply with the local rules for the
Eastern District of New York may not be confirmable. If you do not have an attorney, you may wish to consult one.

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan carefully a
nd discuss it with your attorney. If you do not have an attorney, you may wish to consult one. If you oppose the plan’s treatment of your claim or an
y provision of this plan, you or your attorney must file an objection to confirmation at least 7 days before the date set for the hearing on confirmation;
unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may confirm this plan without further notice if no objection to
confirmation is filed. See Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

1.1: The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the plan includes
each of the following items. If an item is checked as “Not Included” or if both or neither boxes are checked, the provision will
be ineffective if set out later in the plan.

 a.          A limit on the amount of a secured claim, set out in Section 3.4, which may result in                       Included         Not Included
             a partial payment or no payment at all to the secured creditor
 b.          Avoidance of a judicial lien or nonpossessory, non-purchase-money security interest,                        Included         Not Included
             set out in Section 3.6
 c.          Nonstandard provisions, set out in Part 9.                                                                  Included         Not Included


1.2: The following matters are for informational purposes.

 a.          The debtor(s) is seeking to modify a mortgage secured by the debtor(s)’s principal                          Included         Not Included
             residence, set out in Section 3.3

 b.          Unsecured Creditors, set out in Part 5, will receive 100% distribution of their timely                      Included         Not Included
             filed claim

PART 2: PLAN PAYMENTS AND LENGTH OF PLAN

2.1: The post-petition earnings of the debtor(s) are submitted to the supervision and control of the Trustee and the Debtor(s) shall pay to the
Trustee for a period of 60 months as follows:

$ 2,275.00 per month commencing                             1        through and including   60   for a period of   60   months.
Insert additional lines if needed.

2.2:         Income tax refunds.

If general unsecured creditors are paid less than 100%, in addition to the regular monthly payments, during the pendency of this case, the Debtor(s) w
ill provide the Trustee with signed copies of filed federal and state tax returns for each year commencing with the tax year       , no later than April 1
5th of the year following the tax period. Indicated tax refunds are to be paid to the Trustee upon receipt, however, no later than June 15th of the
year in which the tax returns are filed.

2.3:     Additional payments.
    Check one.
                 None. If “None” is checked, the rest of § 2.3 need not be completed or reproduced.
                 Debtor(s) will make additional payment(s) to the Trustee from other sources, as specified below. Describe the source, estimated

APPENDIX D                                                                              Chapter 13 Plan                                       Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                         Case 1-19-42003-cec                            Doc 2       Filed 04/03/19          Entered 04/03/19 15:07:05


 Debtor                Gladys Cantave                                                                      Case number

                          amount, and date of each anticipated payment.


PART 3: TREATMENT OF SECURED CLAIMS

3.1.:        Maintenance of payments (including the debtor(s)’s principal residence).

             Check one.
                     None. If “None” is checked, the rest of § 3.1 need not be completed.
                     Debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                     required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed
                     directly by the debtor(s).
 Name of Creditor                         Last 4 Digits of Account            Principal Residence (check   Description of Collateral    Current Installment
                                          Number                              box)                                                      Payment (Including
                                                                                                                                        escrow)
 Wells Fargo Home                         4638                                                             241-30 Mayda Rd              $927.64
 Mortg                                                                                                     Rosedale, NY 11422
                                                                                                           Queens County
Insert additional claims as needed.

3.2          Cure of default (including the debtor(s)’s principal residence).

             Check one.
                     None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                     Any existing arrearage on a listed claim will be paid in full through disbursements by the trustee, with nterest, if any, at the rate
                     stated below. Unless otherwise ordered by the court, the amounts listed on a proof of claim filed before the filing deadline under
                     Bankruptcy Rule 3002(c) control over any contrary amounts listed below. In the absence of a contrary timely filed proof of
                     claim, the amounts listed below are controlling.

 Name of Creditor                  Last 4 Digits of Acct             Principal Residence    Description of           Amount Arrearage       Interest Rate
                                   No.                               (check box)            Collateral
 Wells Fargo Home                  4638                                                     241-30 Mayda Rd                   $122,201.24 0.00%
 Mortg                                                                                      Rosedale, NY
                                                                                            11422 Queens
                                                                                            County

Insert additional claims as needed.


3.3:         Modification of a mortgage secured by the debtor(s)’s principal residence.
             Check one


                         The debtor(s) is not seeking to modify a mortgage secured by the debtor’s principal residence.
                         The debtor(s) is seeking to modify a mortgage secured by the debtor(s)’s principal residence.


                         Complete paragraph below.
                         If applicable, the debtor(s) will be requesting loss mitigation pursuant to General Order #582.

The mortgage due to           (creditor name) on the property known as           under account number ending       0     (last four digits of account
number) is in default. All arrears, including all past due payments, late charges, escrow deficiency, legal fees and other expenses due to the
mortgagee totaling $ 0.00 , may be capitalized pursuant to a loan modification. The new principal balance, including capitalized arrears will be
$ 0.00 , and will be paid at              % interest amortized over          years with an estimated monthly payment of $ 0.00            including
interest and escrow of $ 0.00 . The estimated monthly payment shall be paid directly to the trustee while loss mitigation is pending and until
such time as the debtor(s) has commenced payment under a trial loan modification. Contemporaneous with the commencement of a trial loan
modification, the debtor(s) will amend the Chapter 13 Plan and Schedule J to reflect the terms of the trial agreement, including the direct payment to
the secured creditor going forward by the debtor(s).

3.4:         Request for valuation of security, payment of fully secured claims, and modification of under-secured claims.
             Check one.

                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                         Case 1-19-42003-cec                               Doc 2       Filed 04/03/19        Entered 04/03/19 15:07:05


 Debtor                Gladys Cantave                                                                      Case number


                          The debtor(s) shall file a motion to determine the value of the secured claims listed below. Such claim shall be paid pursuant to
                          order of the court upon determination of such motion.

 Name of Creditor             Last 4 Digits of             Description of            Value of Collateral Total Amount of   Estimated Amount      Estimated Amount
                              Acct No.                     Collateral                                    Claim             of Creditor's         of Creditor's
                                                                                                                           Secured Claim         Unsecured Claim

 -NONE-

Insert additional claims as needed.

3.5:         Secured claims on personal property excluded from 11 U.S.C. §506.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed.
                     The claims listed below were either:

                                 Incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                                 acquired for the personal use of the debtor(s); or
                                 incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid pursuant to §3.1 and/or §3.2. (The claims must be referenced in those sections as well.) Unless
                          otherwise ordered by the court, the claim amount stated on a proof of claim filed before the filing deadline under Bankruptcy
                          Rule 3002(c) controls over any contrary amount listed below. In the absence of a contrary timely filed proof of claim, the
                          amounts stated below are controlling.

 Name of Creditor                         Last 4 Digits of Acct No.              Collateral                 Amount of Claim            Interest Rate
 -NONE-

Insert additional claims as needed. * If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points.
An allowed secured tax claim shall be paid with interest at the applicable statutory rate in effect on the date on which the plan is confirmed,
notwithstanding any contrary provision of the plan.

3.6:         Lien avoidance.

             Check one.
                     None. If “None” is checked, the rest of § 3.6 need not be completed.
                     The remainder of this section will be effective only if the applicable box in Part 1 of this plan is checked

                          The debtor(s) shall file a motion to avoid the following judicial liens or nonpossessory, non-purchase money security interests as
                          the claims listed below impair exemptions to which the debtor(s) are entitled under 11 U.S.C. §522(b) or applicable state law.
                          See 11 U.S.C. §522(f) and Bankruptcy Rule 4003(d). Such claim shall be paid pursuant to order of the court upon determination
                          of such motion.

 Name of Creditor             Attorney for                 Lien Identificaiton       Description of     Estimated Amount   Interest Rate of      Estimated Amount
                              Creditor                                               Collateral         of Secured Claim   Secured Portion, if   of Unsecured
                                                                                                                           any                   Claim
 -NONE-


Insert additional claims as needed.

3.7:         Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.7 need not be completed.
                     The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s) request
                     that upon confirmation of this plan the stay under 11 U.S.C. §362(a) be terminated as to the collateral only and that the stay
                     under 11 U.S.C. §1301 be terminated. Any timely filed allowed unsecured claim resulting from the disposition of the collateral
                     will be treated in Part 5 below.

 Name of Creditor                                                    Last 4 Digits of Acct No.               Collateral
 -NONE-
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                         Case 1-19-42003-cec                         Doc 2   Filed 04/03/19      Entered 04/03/19 15:07:05


 Debtor                Gladys Cantave                                                          Case number


Insert additional claims as needed.

PART 4: TREATMENT OF FEES AND PRIORITY CLAIMS

4.1:       General.
Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in §4.5, will be paid in full without
post-petition interest.

4.2:      Trustee’s fees.
Trustee’s fees are governed by statute and may change during the course of the case.

4.3:     Attorney’s fees.
The balance of the fees owed to the attorney for the debtor(s) is $0.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) intend to pay the following priority claims through the plan:

                                       Name of Creditor                                                  Estimated Claim Amount
 -NONE-


4.5          Domestic support obligations.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed.
                     The debtor(s) has a domestic support obligation and is current with this obligation. Complete table below; do not fill in arrears
                     amount.
                     The debtor(s) has a domestic support obligation that is not current and will be paying arrears through the Plan. Complete table
                     below.

 Name of Recipient                        Date of Order                 Name of Court           Monthly DSO Payment            Amount of Arrears to be
                                                                                                                               Paid through Plan, If Any
 -NONE-

             Insert additional claims as needed.

PART 5: TREATMENT OF NONPRIORITY UNSECURED CLAIMS

Allowed nonpriority unsecured claims will be paid pro rata:

                Not less than the sum of $
                Not less than 4.00 % of the total amount of these claims.
                From the funds remaining after disbursement have been made to all other creditors provided for in this plan.




If more than one option is checked, the option providing the largest payment will be effective.

PART 6: EXECUTORY CONTRACTS AND UNEXPIRED LEASES

6.1: The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory contracts
and unexpired leases are rejected.

Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed.
                          Assumed items. Current installment payments will be paid directly by the debtor(s) as specified below, subject to any contrary
                          court order or rule. Arrearage payments will be disbursed by the trustee.

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                         Case 1-19-42003-cec                         Doc 2    Filed 04/03/19          Entered 04/03/19 15:07:05


 Debtor                Gladys Cantave                                                                Case number

 Name of Creditor              Description of leased                 Current installment        Amount of arrearage to be Paid by Trustee
                               property or executory                 payment by Debtor
                               contract
 -NONE-

Insert additional contracts or leases as needed.

PART 7: VESTING OF PROPERTY OF THE ESTATE

Unless otherwise provided in the Order of Confirmation, property of the estate will vest in the debtor(s) upon completion of the plan.

PART 8: POST-PETITION OBLIGATIONS

8.1:         Post-petition mortgage payments, vehicle payments, real estate taxes, and domestic support obligations are to be made directly by the
             debtor(s) unless otherwise provided for in the plan

8.2:         Throughout the term of this Plan, the debtor(s) will not incur post-petition debt over $2,500.00 without written consent of the Trustee or by
             order of the Court.

PART 9: NONSTANDARD PLAN PROVISIONS

9.1:         Check “None” or list nonstandard plan provisions.

                          None. If “None” is checked, the rest of Part 9.1 need not be completed.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the form plan or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “included” in §1.1(c).




PART 10: CERTIFICATION AND SIGNATURE(S):

10.1:     I/we do hereby certify that this plan does not contain any nonstandard provisions other than those set out in the final paragraph.
 X /s/ Gladys Cantave                                                    X
      Gladys Cantave                                                         Signature of Debtor 2
      Signature of Debtor 1

       Executed on            April 3, 2019                                            Executed on

 X     /s/ Seni Popat, Esq.
       Seni Popat, Esq.
       Signature of Attorney for Debtor(s)
       Dated: April 3, 2019




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
